Citation Nr: 1112663	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-10 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This matter is on appeal from the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  This case was remanded by the Board in November 2008 for further development.  Unfortunately, another remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he contends is related his experiences in service.  Although PTSD has been diagnosed, this diagnosis is based on the Veteran's uncorroborated accounts of non-combat stressors.  

In the prior remand, the Board determined that most of the alleged stressors were not specific enough to be submitted for verification; however, one incident involving the death or serious of injury of a fellow serviceman in parachute training was deemed capable of verification, as the Veteran had provided the name of the injured man as well as the location of the accident and the date to within one month.  

The RO was directed to submit these details to the Joint Service Records Research Center (JSRRC) for verification.  Unfortunately, the RO provided the JSRRC with a different date range than that identified by the Veteran, and no records of any such accident were found.  Accordingly, another remand is required so that an appropriate records search may be conducted.
 
Next, the medical evidence indicates that the Veteran has been diagnosed with PTSD as well as other psychiatric disorders, including mood disorder, alcohol dependence, and bipolar depression.  Therefore, his claim for service connection for PTSD should be construed to encompass any acquired psychiatric disorder suggested by the evidence.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the claim has been modified as shown on the title page.

Further, service connection for PTSD cannot be granted in the absence of an in-service stressor and an after-the-fact medical opinion cannot serve as the basis for corroboration of an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the other diagnoses which have been associated with the Veteran's active service do not require corroboration of an in-service stressor in order for service connection to be granted.  

As there is evidence of a current disability that may be associated with service, the Board finds that an examination is needed to determine the nature and likely etiology of the Veteran's claimed psychiatric disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board observes that the Veteran has not received complete notice of the requirements for substantiating a claim for service connection, as required by law.  On remand, the RO should ensure that the Veteran is provided complete and accurate notice of the information and evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should address the rating criteria and effective date provisions that are pertinent to the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the West Palm Beach VA Medical Center for the period from January 2001 to the present.

2.  Send the Veteran complete and accurate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to substantiate the claim on appeal, including notice of relevant rating criteria and effective date provisions.

3.  Forward the Veteran's stressor information to the JSRRC and request that a search be conducted for any evidence of the death of Richard Payne in December 1966.  Any response received should be associated with the claims folder.  

4.  Only if the stressor is verified, schedule the Veteran for a psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric condition.  The claims file must be made available to the examiner for review in connection with the examination.  

The AMC/RO must specify for the examiner the stressors, if any, that it has determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  

Based on the examination and review of the record, the examiner must provide the following:

a.  If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

b.  If the examination results in a psychiatric diagnosis other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service.

A complete rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

5.  Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  

If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

